         Case 1:17-cv-01789-DLC Document 407 Filed 09/13/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                           THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                            Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

        LEK SECURITIES
        CORPORATION, et al.,



                       Defendants.


      DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF
    LAW IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE THE TESTIMONY
                  OF PROFESSOR TERRENCE HENDERSHOTT

       PLEASE TAKE NOTICE that, upon Defendants Sergey Pustelnik, Nathan Fayyer, and

Avalon FA Ltd.’s (“Defendants”) Memorandum of Law in Support of their Motion in Limine to

Exclude the Testimony of Professor Terrence Hendershott and all pleadings, papers and

proceedings in this action, Defendants will move this Court before the Honorable Denise L. Cote

at the U.S. Courthouse located at 500 Pearl Street, NY, NY, at a date to be determined by the

Court, for an Order precluding the SEC from relying on or presenting the testimony and opinions

of Professor Terrence Hendershott at trial, and for such other relief as this Court may deem just

and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s June 12, 2019

Scheduling Order, Plaintiff shall serve opposing papers no later than September 27, 2019, reply

papers shall be due October 2, 2019.
        Case 1:17-cv-01789-DLC Document 407 Filed 09/13/19 Page 2 of 2



Dated: September 13, 2019


                                         Respectfully submitted,



                                         _____________________________
                                         James M Wines
                                         Law Office of James M Wines
                                         1802 Stirrup Lane
                                         Alexandria, VA 22308
                                         202.297.6768
                                         winesj@wineslegal.com

                                         Steven Barentzen
                                         Law Office of Steven Barentzen
                                         17 State Street, Suite 400
                                         New York, NY 10004
                                         Phone: (917) 476-0953
                                         Fax: (202) 888-6268
                                         Steven@barentzenlaw.com

                                         Attorneys for Defendants Sergey Pustelnik,
                                         Nathan Fayyer and Avalon FA LTD




                                         2
